Order entered June 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00462-CV

                                     LEN RAO, Appellant

                                               V.

                 THE AMERICAN ARBITRATION ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00255-B

                                           ORDER
       We GRANT appellant’s June 12, 2013 unopposed motion for an extension of time to file

his brief. Appellant shall file his brief on or before July 15, 2013. We caution appellant that no

further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE